*531SENTENCIA
La peticionaria Leónides López Rivera radicó ante el Tribunal Superior de Puerto Rico, Sala de Mayagüez, una demanda mediante la cual impugnó la confiscación de la suma de $54,825 en efectivo que realizara el Estado, relacionada la misma con un allanamiento que la Policía de Puerto Rico había llevado a cabo en su residencia. En dicho allanamiento, los agentes del orden público ocuparon, en adición, varias armas de fuego y sustancias controladas. Luego de que la peticionaria fuera exonerada de toda responsabilidad criminal en relación con las armas de fuego y sustancias controladas ocupadas en su residencia,(1) ésta radicó una moción de sentencia sumaria en la cual alegó, en lo pertinente, que el dinero en controversia era de su exclusiva pertenencia y que el mismo no tenía relación alguna con la evidencia delictiva ocupada. Habiéndose opuesto el Estado a la moción de sentencia sumaria solicitada, el tribunal de instancia señaló la misma para vista. En dicho día, el foro de instancia permitió que las partes presentaran prueba. (2) Mediante resolución escrita de fecha 8 de marzo de 1990, el tribunal de instancia declaró sin lugar la sentencia sumaria solicitada debido a que entendía había contro-versia sobre la titularidad del dinero ocupado.
Inconforme, la parte demandante acudió, vía certiorari, ante este Tribunal. Mediante Resolución de fecha 26 de abril de 1990 le concedimos término al Estado para que mostrara causa
. . . por la cual este Tribunal no deba expedir el auto solicitado, dictar sentencia revocatoria de la resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Mayagüez, y devolver el caso al foro de instancia para que éste —a base de la prueba ya desfilada por las partes y cualquier otra prueba que tengan éstas a bien *532‘presentar— resuelva en definitiva el caso en sus méritos. (Énfasis suplido.)
El Estado ha comparecido; entiende procede la confirmación de la resolución recurrida por razón de la existencia de contro-versia sobre hechos materiales.
Procede actuar según lo intimado en la orden de mostrar causa emitida; esto es, devolver el caso al tribunal de instancia para que dicho foro, a la luz de la prueba ya desfilada y aquella otra que entiendan procedente presentar las partes, resuelva el caso en sus méritos.
En consecuencia, se expide el auto de certiorari radicado y se dicta sentencia devolviendo el caso al tribunal de instancia para que éste resuelva en definitiva el caso en sus méritos a base de la prueba ya desfilada y cualquiera otra que las partes tengan a bien presentar.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió opinión concurrente. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

(1) En adición a la peticionaria López Rivera, el Estado radicó cargos criminales contra un nieto de ésta que vivía en la residencia en cuestión.


(2) Por la parte demandante testificó, en adición a la propia peticionaria, el contable Rafael Zapata, quienes testificaron que la suma de dinero en controversia provenía de unas cuentas banearias pertenecientes a la peticionaria y su difunto esposo. Por el Estado, testificó uno de los agentes que participó en el allanamiento; su testimonio fue a los efectos de que el dinero fue ocupado en la habitación que ocupaba en la residencia allanada el nieto de la peticionaria López Rivera.